DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 still includes the limitation “until the polar radial protuberances fill the one or more central openings of said set”. If there is a single set, it is unclear how the plurality of polar protuberances can fill the same central opening(s).
Claim 1 as amended refers to “a set of one or more … conducive zones” (lines 5-6). The remaining part of claim 1 as well as claims 2, 3, 5-8 continue to refer to “conductive zones”. The scope of the claims is therefore indefinite, because if the set comprises a single conductive zone, as recited in line 5 of claim 1, it is then unclear to which plural “zones” “conductive zones” refers. Additionally, if the set comprises a single conductive zone, what is meant by “mechanically secured”? Further, for a case in which the set comprises a single conductive zone, then the further claim limitation “a plurality of conductive tracks connected to distinct ends of said conductive zones” would require connecting a trace to the two ends of a single conductive zone, which would short-circuit the conductive zone, not creating a winding as understood in the art. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, claim 1 now recites “one or more … conductive zones” (lines 5 and 6 of claim 1). However, for a case in which the set comprises a single conductive zone, then the further claim limitation “a plurality of conductive tracks connected to distinct ends of said conductive zones” is not supported by the original disclosure, because connecting a trace to the two ends of a single conductive zone would short-circuit the conductive zone, not creating a winding as understood in the art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 14 and 15 are rejected, as best understood (see rejection under 35 U.S.C. 112(b)), under 35 U.S.C. 102(a)(1) as being anticipated by Muniz (US2013/0212869A1).
Muniz discloses an electric motor stator (see “stator” in para. [0021]), comprising:
a stator magnetic circuit comprising a plurality of radial polar protuberances (11; see para. [0021] it is readily apparent additional stator teeth 11 are present);
a set (20) of one or more generally U-shaped, mechanically secured conductive zones (20n) around respective one or more central openings, said set of conductive zones having been inserted into the magnetic circuit such that the polar radial protuberance 11 fills the one or more central openings of said set of conductive zones; and
wherein on said set of conductive zones are attached one or more connection components (stack of conductor portions 30; see Fig. 1d and para. [0029]), comprising a plurality of conducting tracks (201) connected to distinct ends of said conductive zones, thereby defining a DC electrical circuit forming a winding around one or more radial polar protuberances.
Regarding claim 14, Muniz only explicitly discusses the coil disposed around one tooth 11, and therefore does not disclose a connection component for each polar protuberance. However, one of ordinary skill in the art before the effective foiling date of the claimed invention would have found it obvious to utilize the same technique in replacing the coil on each tooth 11, for example in a machine in which a substantial part of or the entire winding has failed. Each polar protuberance, i.e. tooth 11, would therefore receive a connection component (i.e. stack of conductor portions 30).
Regarding claim 15, the claim does not set forth how the connection component is shared. Since the coils on the individual stator teeth 11 make up the winding, they are all electrically connected, and a connection component of pole tooth can be considered to be shared.
Response to Arguments
Applicant's arguments filed 5/2 have been fully considered and are persuasive, in part. However, as noted in the rejection under 35 U.S.C. 112(b), claim 1 still includes the limitation “until the polar radial protuberances fill the one or more central openings of said set”; Applicant explains that “the insertion of conductive zones into the magnetic circuit allows each of the polar radial protuberances to fill the one or more central openings of the set of conductive zones. 
The examiner respectfully submits that this claim language still renders the claims indefinite because it requires plural polar protuberances filling the one or more openings of the set of conductive zones. For example, the set shown in Fig. 8 would be filled with multiple protuberances, whereas one of ordinary skill in the art would expect a single protuberance per set. Claims 1-3 and 5-15 therefore suffer from lack of clarity.
Additionally, the present amendment introduces new issues under 35 U.S.C. 112(a) and 112(b), as explained in detail above.
Conclusion
No prior art is applied against claims 1-3, 5-8 and 10-13.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729